DETAILED ACTION
This office action for application 15/420,696 is in response to an amendment filed February 16, 2021.  
Claims 1-2, 4-5, 8, 15, and 22  were amended.  No claims have been added.   Claims 6 and 20 are cancelled.  Thus Claims 1-5, 7-19, and 21-23 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objections and rejections from the prior correspondence that are not restated herein are withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-5, 7-19, and 21-23 are rejected under U.S.C. 103 as being unpatentable over Gonzalez (Gonzalez et al., US 2004/0083335 A1) and further in view of Kranich (Kranich et al, US 2016/0203085 A1).

Regarding claim 1, a method performed by a processor to improve wear-leveling comprising: detecting, by a processor coupled to the memory (Gonzalez Fig. 6, Wear Leveling Processor 610 coupled to Non-Volatile Memory 604.), a first trigger event (Gonzalez [0115] ‘A threshold condition for performing the wear leveling operation can be the programming of a predetermined number of blocks within the erase pool since the last wear leveling operation.’), the memory comprising a first section of memory units, a second section of memory units, and an empty memory unit positioned between the first section of memory units and the second section of memory units to create logical contiguity of data stored in the first section of memory units, the second section of memory units, and the empty memory unit,  (Gonzalez discloses zones and memory elements in [0012] ‘a method for performing automated wear leveling in a memory system that includes a first zone, which has a first memory element’.    
A memory element is an example of a memory unit.   Gonzalez elaborates that there are plural elements in [0016] ‘In one embodiment, substantially all original contents of memory elements in the first zone are stored into memory elements in the second zone’.    Thus each zone may have a plurality of memory elements.
Gonzales describes zones in paragraph [0055] ‘A zone may be any partitioned subset of the physical memory or memory system into which a specified range of logical blocks is mapped. ‘   Gonzales paragraphs [0101] and [0102] describe two zones X-1 and zone X.  Zone X may contain a temporary empty buffer (Gonzales [0101]) in any available block within zone X.  Thus each zone of Gonzales may be a contiguous set of memory elements data with zero or more empty memory elements at the beginning or end of the zone.  

Thus, Gonzalez Zone X-1 may be composed of a plurality of data memory elements (e.g. Zone 3), and Zone X (e.g. Zone 4) may be a sequence of data memory units followed by one empty memory unit (e.g. the last memory unit of Zone 4)).    
The memory units in Zone X-1 may be the first section of memory units (Zone 3), and the data memory units in Zone X may be the second section of memory units (Zone 4).  The empty memory unit may be the empty memory unit at the end of Zone X.  The empty memory unit is between first memory unit of the first section, and the last memory unit of the second section, thus positioned between the two sections.
Gonzalez [0055] discloses a zone may be any partitioned subset of the physical memory into which a specified range of logical blocks is mapped.   Thus the data in Zone X-1 and Zone X create logical contiguity of data stored in the first and second sections of memory units, and there is an empty memory unit.) 
the first section of memory units comprising a plurality of logically contiguous memory units configured to store data of a first type, the data of the first type having a first access frequency (Gonzalez [0016] and [0055]-[0056] teaches a first zone containing first 
and the second section of memory units comprising a plurality of logically contiguous  memory units configured to store data of a second type, the data of the second type having a second access frequency, the second access frequency being different form the first access frequency (Gonzalez [0016] and [0055]-[0056] teaches a second zone containing second contents, where the wear rate of each zone is different (one zone has more wear than another) and an indication of the access frequency to that zone (i.e. a second section contains second type data having a second access frequency different from the first access frequency.  Gonzales [0055] teaches that each zone represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks.), 
and in response to detecting the first trigger event (Gonzalez [0064] ‘a wear leveling process may be automatically initiated when a triggering condition is met.’): 
relocating, by the processor, data of the second type stored in a first memory unit of the second section of memory units to the empty memory unit (Gonzalez Fig. 9-10 and [0101] where step 908 relocates the contents of the first block of the data memory units of Zone X (e.g. 4) [the first memory unit of the second section of memory units] into the empty memory element within Zone X (e.g. 4), the empty memory element at the end of zone 4. );
relocating, by the process, data of the first type stored in a first memory unit of the first section of memory units to the first memory unit of the second section of memory units, erasing, by the processor, the data of the first type stored in the first memory unit of the first section of memory units, the first memory unit of the first section of memory units becoming the empty memory unit after the first trigger event (Gonzalez Fig. 9-10 and  [0101] and [0102] where the data at the first memory element of the second section (the first memory unit  within the first Zone 3) is erased and the first memory element of first section Z-1 (e.g. 3) is copied from the first memory unit of the first section to the first memory unit of the second section and then is erased, thus becoming the empty unit after remapping which completes the process of the first trigger event.); 
the empty memory unit remaining positioned between the first section of memory units and the second section of memory units after the first trigger event, (Gonzalez Fig. 9-10 and  [0101] and [0102] Note that Gonzales may contain any number of Zones, including two zones (Zone 0 and Zone 1).   See also Gonzales [Abstract] that discloses a first zone and a second zone, thus two zones.  When there are a total of two zones, using the logic of Fig. 9,  the data at the first memory element of the second section (the first memory unit  within the first Zone 1) is erased and the first memory element of first section Z-1 (e.g. 0) is copied from the first memory unit of the first section to the first memory unit of the second section and then is erased, thus becoming the empty unit after remapping which completes the process of the first trigger event which shifts each element (Zone 0, Zone 1, and the empty memory unit) 1 memory unit.  In this case the empty memory unit is always the last memory unit it zone 1 and is always located between the first section of memory and the second section of memory)
the memory units in the first section of memory units remains logically contiguous after the first trigger event, and the memory units in the second section of memory units remaining logically contiguous after the first trigger event; (Gonzales [0055] teaches that each zone, which would include Zone X-1 and Zone X, represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks, thus the memory units of both Zone X-1 and Zone X remain logically contiguous after the trigger event.)
and in response to detecting a second trigger event after the first trigger event (Gonzalez [0065] ‘In the described embodiment, the determination of whether a triggering condition has been met is a determination of whether a predetermined time period has elapsed, e.g., since the last wear leveling process.’   The operation may have extended to at least two elapsed periods thus there may be two trigger events.);
relocating, by the processor, data of the second type stored in a second memory unit of the second section of memory units to the empty memory unit:  relocating, by the processor, data of the first type stored in a second memory unit of the first section of memory units to the second memory unit of the second section of memory units; and erasing, by the processor, the data of the first type stored in the second memory unit of the first section of memory units, the second memory unit of the first section of memory units becoming the empty memory unit after the second trigger event, the empty memory unit remaining positioned between the first section of memory units and the second section of memory units after the second trigger event, the memory units in the first section of memory units remaining logically contiguous after the second trigger event, and the memory units in the second section of memory units remaining logically contiguous after the second trigger event (See Gonzalez Figs. 6, 9, 10 and [Abstract], [0055], [0065]  [0101] – [0104] as cited above.  The examiner notes that this sequence of relocating and erasing step in response to the second triggering events may be construed as merely a repetition of the process described above with respect to the first triggering event.).

Regarding cross-point memory, Gonzalez further teaches [0039] ‘the present inventions are applicable to any type of Storage medium Susceptible to “wear”. For example, an emerging type of non-volatile memory technology is phase-change memory.’ Gonzalez does not clarify that phase-change memory is commonly used in cross-point memory.  Thus, Gonzalez does not explicitly teach a cross-point memory. 
Kranich, of a similar field of endeavor, further discloses cross-point memory (Kranich, [0018] ‘three dimensional (3D) cross point memory devices (e.g., Phase-change memory (PCM)) are a type of non-volatile computer memory.  PCM, also sometimes referred to as phase change random access memory (PRAM or PCRAM)’)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Gonzalez in view of Kranich as the combination is a simple substitution of one known element (the PCM memory of Gonzalez) for another (the 3D Cross-point PCM memory of Kranich) to yield the predictable results of the increased memory density afforded by 3D cross-point construction (see additionally Intel News Release dated 10/28/2009  for further discussions of Cross Point PCM memory technologies in general.  
The reasons for obviousness for combining Gonzalez and Kranich for dependent claims 2-5 and 7 are the same as those presented for claim 1 above.


Regarding claim 2, the combination of Gonzalez and Kranich teaches all of the limitations of claim 1 above.  Gonzalez further teaches wherein the first trigger event and the second trigger event occur when at least one of a frequency of accesses to one or more of the  memory units in the first section of memory units reaches a pre-determined threshold (Gonzalez [0064] ‘a wear leveling process may be automatically initiated when a triggering condition is met. The triggering condition may be the end of a predetermined time period or that the cycle count of one or more physical locations reaches a relative or absolute threshold level, or....  It may be triggered when a particular number of host write operations occurs.’  These physical locations may be a zone as described in Gonzalez [0056] ‘the physical locations of a zone may initially start in one physical portion of the memory’.  Gonzalez [0073] ‘Typically, the physical block addresses are selected to be contiguous for each zone’).


Regarding claim 3, the combination of Gonzalez and Kranich teaches all of the limitations of claim 1 above.  Gonzalez further teaches wherein the first trigger event and the second trigger event occur according to a pre-determined schedule indicating when a next iteration of wear-leveling needs to be performed (Gonzalez [0064] ‘The triggering condition may be the end of a predetermined time period’).


Regarding claim 4, the combination of Gonzalez and Kranich teaches all of the limitations of claim 3 above.  Gonzalez further teaches further comprising relocating the data stored in the first memory unit of the first section of memory units to a location of the first memory unit of the second section of memory units (Gonzalez Fig. 9-10 and  [0101] and [0102] where the first memory element of first section Z-1 (e.g. 3) is copied from the first memory unit of the first section to the first memory unit of the second section, as applied to claim 1 above.  Note the first memory unit of the first section is copied to the first memory unit of the second section, which was adjacent to the last memory unit of the first section as viewed before the remapping step.); 


Regarding claim 5, the combination of Gonzalez and Kranich teaches all of the limitations of claim 1 above.  Gonzalez further teaches further comprising relocating the data stored in the first memory unit of the second section of memory units to a location of the first memory unit of the first section of memory units (Gonzalez Fig. 9-10 and [0101] where steps 908-912 relocates the contents of the first block of the data memory units  of Zone X (e.g. 4) [the first memory unit of the second section of memory units] into the empty unit within Zone X (e.g. 4) at the end of zone as applied to claim 1 above.  Note that the first memory unit of the second section is copied to a location of the first memory unit of the first section of memory units as viewed before the remapping step.);


Regarding claim 7, the combination of Gonzalez and Kranich teaches all of the limitations of claim 5 above.   Gonzalez further teaches wherein the first section of memory units comprises a plurality of small memory units (SMUs) configured to store a first type of data (Examiner construes SMU, MMU, and LMU to be merely names of memory units corresponding to the type of data that each unit stores.  Examiner interprets Small Memory Units as memory with different wear (one zone has more wear than another) and an indication of an access frequency to that zone.  Examiner interprets Small Memory Units to be memory units with a high frequency of access, thus an indication of a small anticipated remaining life span.), wherein the second section of memory units comprises a plurality of large memory units (LMUs) configured to store a second type of data  (Gonzalez [0016] and [0055][0056] teaches a second zone containing second contents, where the wear rate of each zone is different and an indication of the access frequency to that zone.   Examiner interprets Large Memory Units to be memory units with low frequency of access, thus an indication of a large anticipated remaining life span. ), wherein the memory further comprises a third section of memory units, and wherein the third section of memory units comprises a plurality of medium memory units (MMUs) configured to store data of a third type (Gonzalez [0016] and [0055]-[0056]  the access frequency for each zone is different and an indication of the access frequency to that zone.   See Gonzalez Figure 10 that shows there may be 3 zones, thus a medium memory access frequency that is accessed less than the small memory units and more than the large access frequency.).


Regarding claim 8, Gonzalez teaches A memory system comprising: a plurality of small memory units (SMUs) stored in logically contiguous locations in the memory and configured to store data of a first type the data of the first type having a first access frequency  (Gonzalez [0016] and [0055]-[0056] teaches a first zone containing first contents (i.e. a first section) where the wear rate of each zone is an indication of the access frequent to that zone (i.e. a first section contains first type data having a first access frequency).   Gonzalez [0055] and [0073] teaches the sections may be contiguous for each zone.  Gonzales [0055] teaches that each zone represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks.);
a plurality of large memory units (LMUs) stored in logically contiguous locations in the memory and configured to store data of a second type, the data of the second type having a second access frequency, the second access frequency being different form the first access frequency (Gonzalez [0016] and [0055]-[0056] teaches a first zone containing first contents (i.e. a first section) where the wear rate of each zone is an indication of the access frequent to that zone (i.e. a first section contains first type data having a first access frequency).   Gonzalez [0055] and [0073] teaches the sections may be contiguous for each zone.   Gonzales [0055] teaches that each zone represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks.);  
an empty memory unit positioned between the plurality of SMUs and the plurality of LMUs (Gonzalez discloses zones and memory elements in [0012] ‘a method for performing automated wear leveling in a memory system that includes a first zone, which has a first memory element’.    
memory elements in the first zone are stored into memory elements in the second zone’.    Thus each zone may have a plurality of memory elements.
Gonzales describes zones in paragraph [0055] ‘ A zone may be any partitioned subset of the physical memory or memory system into which a specified range of logical blocks is mapped. ‘   Gonzales paragraphs  [0101] and [0102] describe two zones X-1 and zone X.  Zone X may contain a temporary empty buffer (Gonzales [0101]) in any available block within zone X.  Thus each zone of Gonzales may be a contiguous set of memory elements data with zero or more empty memory elements at the beginning or end of the zone.  
See also Gonzales Figure 10 which discloses a plurality of zones, and demonstrates the memory is a circular buffer, as demonstrated by the fact that Zone 4 has been migrated to cover the end of the address and the begging of the addresses define by 1004e.  See also Gonzales [0105] ‘Zone boundaries have migrated such that Zones 1004" in device 1000" have essentially moved by one or more physical blocks. As shown, a zone boundary migration causes zone “4” 1004e' to shift into non-contiguous physical blocks to form zone “41004e" and 1004e'. 
Thus, Gonzalez Zone X-1 may be composed of a plurality of data memory elements (e.g. Zone 3), and Zone X (e.g. Zone 4) may be a sequence of data memory units followed by one empty memory unit (e.g. the last memory unit of Zone 4)).    
The memory units in Zone X-1 may be the first section of memory units (Zone 3), and the data memory units in Zone X may be the second section of memory units (Zone 4).  The empty memory unit may be the empty memory unit at the end of Zone X.  The empty memory 
to create logical contiguity of data stored in the plurality of SMUs, the plurality of LMUs, and the empty memory unit; (Gonzalez [0055] discloses a zone may be any partitioned subset of the physical memory into which a specified range of logical blocks is mapped.   Thus the data in Zone X-1 and Zone X create logical contiguity of data stored in the first and second sections of memory units, and there is an empty memory unit.)
Kranich, of a similar field of endeavor, further discloses cross-point memory (Kranich [0018]).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Gonzalez in view of Kranich as the combination is a simple substitution of one known element (the PCM memory of Gonzalez) for another (the 3D Cross-point PCM memory of Kranich) to yield the predictable results of the increased memory density afforded by 3D cross-point construction (see additionally Intel News Release dated 10/28/2009  for further discussions of Cross Point PCM memory technologies in general.  
The reasons for obviousness for combining Gonzalez and Kranich fore dependent claims 9-14 are the same as those presented for claim 8 above.
The remainder of claim 8 recited limitations described in claim 1 and thus are rejected based on the teachings and rationale as described in claim 1 above.


Regarding claim 9, the combination of Gonzalez and Kranich teaches all of the limitations of claim 8 above.  Gonzalez further teaches wherein the empty memory unit comprises one or more empty memory units that are contiguously disposed in between the plurality of LMUs and the plurality of SMUs (Gonzalez, Fig. 10 and paragraphs [0012], [0016] that teaches a plurality of zones and paragraph [0055] that teaches the zones may contain empty memory units anywhere within the zone, thus may be the first or last element of the zone, thus are contiguously disposed between the first and second data sections, thus between the plurality of LMUs and SMUs.).


Regarding claim 10, the combination of Gonzalez and Kranich teaches all of the limitations of claim 8 above.  Gonzalez further teaches wherein the at least one processor is further configured to update location data of the memory (Gonzalez, Fig. 9 and [0102] ‘The mappings of LBAs t physical blocks in specific zones are then updated in step 920.   See also Fig. 8, elements 820 and 832 that teaches mappings may be updated immediately after any  copy/erase cycle.) to indicate that the data stored in the first SMU has been relocated to a location of the memory unit adjacent to the last SMU (Gonzalez, Fig. 6, 9, and 10, and Gonzalez [0101] and [0102] that copies data from the first SMU memory unit of the first section  the first LMU memory unit of the second section, and logically adjacent to the last SMU of the  first section as viewed after the remapping); and update the location data of the memory (Gonzalez, Fig. 8, steps 820 and 832 and Fig. 9 step 920) to indicate that the data stored in the first LMU has been relocated to a location of the memory unit adjacent to the last LMU 


Regarding claim 11, the combination of Gonzalez and Kranich teaches all of the limitations of claim 8 above.  Gonzalez further teaches wherein the data of the first type is data (Small memory units are memory units in the zone that is more frequently accessed than the memory units in the zone with the lowest access frequency.)  that has been accessed within a predetermine time period Gonzalez [0064] discloses ‘The triggering condition may be the end of a predetermined time period).


Regarding claim 12, the combination of Gonzalez and Kranich teaches all of the limitations of claim 8 above.  Gonzalez further teaches wherein each of the plurality of SMUs stores a portion of a flash translation layer (FTL) table ( The logical to physical addresses disclosed in Gonzalez [0072] is an example of an address translation layer (FTL) table component.  Thus when the logical address field is stored with the data itself as discloses in Gonzalez [0072], each of the plurality of SMUs stores a portion of the FTL table).   


Regarding claim 13, the combination of Gonzalez and Kranich teaches all of the limitations of claim 8 above.  Gonzalez further teaches further comprising at least one empty buffer memory unit configured to temporarily store the data stored in the first LMU while the data in the first SMU is relocated to the memory unit adjacent to the last LMU  (Gonzalez Fig. 9 and 10 and paragraphs [0101] and [0102]. Note that there are two empty buffers in Gonzalez during a complete trigger cycle, which consists of (step 1) copying the first memory unit of the second data section to the empty buffer, and then erasing the first memory unit of the second data section, making it an empty memory, and (step 2) copying the first memory unit of the second section to the newly created empty buffer created in step (1) and then erasing the first memory unit of the first memory buffer, making the first memory unit of the first data section the empty buffer at the end of this two-step cycle. This limitation applies to the empty buffer in step 1.  When the data relocated from the first SMU is moved to the first empty buffer in step 1, it is moved to a buffer logically adjacent to the original last LMU s viewed after the remapping.)

Regarding claim 14, the combination of Gonzalez and Kranich teaches all of the limitations of claim 8 above.  Gonzalez further teaches comprising at least one empty buffer memory unit configured to temporarily store the data stored in the first SMU while the data in the first LMU is relocated to the memory unit adjacent to the last SMU (Gonzalez Figs. 6 and 7 and paragraphs [0101] and [0102].  Note that there are two empty buffers in Gonzalez during a complete cycle, which consists of (step 1) copying the first memory unit of the second data section to the empty buffer, and then making that memory unit an empty 


Regarding claim 15, Gonzalez discloses A hybrid memory device (HMD) (Gonzalez [0045] that teaches the memory of Gonzalez may consist of Pc cards, CompactFlash cards, MultiMedia cards... thus the memory of Gonzalez is a mixture of memories therefore the device of Gonzalez is an example of a hybrid memory device), 
comprising: a memory comprising a first plurality of memory units (MUs) stored in logically contiguous locations in the memory; and a second plurality of MUs stored in logically contiguous locations in the memory, and an empty memory unit positioned  between the first plurality of MUs and the second plurality of MUs to create logical contiguity of data stored in the first plurality of MUs, the second plurality of MUs, and the empty memory unit (Gonzalez discloses zones and memory elements in [0012] ‘a method for performing automated wear leveling in a memory system that includes a first zone, which has a first memory element’.    
A memory element is an example of a memory unit.   Gonzalez elaborates that there are plural elements in [0016] ‘In one embodiment, substantially all original contents of memory elements in the first zone are stored into memory elements in the second zone’.   Thus each zone may have a plurality of memory elements.
Gonzales describes zones in paragraph [0055] ‘ A zone may be any partitioned subset of the physical memory or memory system into which a specified range of logical blocks is mapped. ‘   Gonzales [0055] teaches that each zone represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks.   Gonzales paragraphs  [0101] and [0102] describe two zones X-1 and zone X.  Zone X may contain a temporary empty buffer (Gonzales [0101]) in any available block within zone X.  Thus each zone of Gonzales may be a logically contiguous set of memory elements data with zero or more empty memory elements at the beginning or end of the zone.  
See also Gonzales Figure 10 which discloses a plurality of zones, and demonstrates the memory is a circular buffer, as demonstrated by the fact that Zone 4 has been migrated to cover the end of the address and the begging of the addresses define by 1004e.  See also Gonzales [0105] ‘Zone boundaries have migrated such that Zones 1004" in device 1000" have essentially moved by one or more physical blocks. As shown, a zone boundary migration causes zone “4” 1004e' to shift into non-contiguous physical blocks to form zone “41004e" and 1004e'. 
Thus, Gonzalez Zone X-1 may be composed of a plurality of data memory elements (e.g. Zone 3), and Zone X (e.g. Zone 4) may be a sequence of data memory units followed by one empty memory unit (e.g. the last memory unit of Zone 4)).    
The memory units in Zone X-1 may be the first section of memory units (Zone 3), and the data memory units in Zone X may be the second section of memory units (Zone 4).  The empty memory unit may be the empty memory unit at the end of Zone X. The empty memory 
the first plurality of MUs being configured to store data of a first type, the data of the first type having a first access frequency, the second plurality of Mus being configured to store data of a second type the data of the second type having a second access frequency, the second access frequency being different from the first access frequency (Gonzalez [0101] and [0102].  Gonzalez [0056] ‘where one zone has more wear than another zone’.) ;
 and a processor coupled to the memory  (Gonzalez Fig. 6, Wear Leveling Processor 610 coupled to Non-Volatile Memory 604.), 
and configured to detect a first trigger event that triggers an iteration of wear-leveling to be performed on the memory; in response to the first trigger event (Gonzalez Fig. 6, Wear Leveling Processor 610 coupled to Non-Volatile Memory 604.), 
relocate data of the second type stored in a first MU of the second plurality of MUs to a MU adjacent to the empty memory unit; relocate data of the first type stored in a first MU of the plurality of Mus to the first MU of the second plurality of MUs; and erase the data of the first type stored in the first MU of the first plurality of Mus, the first MU of the first plurality of Mus becoming the empty memory unit after the trigger event (Gonzalez Fig. 6 and paragraphs  [0101] and [0102] that, upon execution, discloses (1) relocating data from the first memory unit of the second section of data (first MU of the second plurality of MUs) to the last memory unit of the second section of data (the original empty data unit), which may be adjacent to the empty memory unit at the completion of the rotation of the two memory units  and (2) relocating data from the first memory unit containing the copied data is erased, thus 
the empty memory unit remaining positioned between the first section of memory units and the second section of memory units after the first trigger event, (Gonzalez Fig. 9-10 and  [0101] and [0102] Note that Gonzales may contain any number of Zones, including two zones (Zone 0 and Zone 1).   See also Gonzales [Abstract] that discloses a first zone and a second zone, thus two zones.  When there are a total of two zones, using the logic of Fig. 9,  the data at the first memory element of the second section (the first memory unit  within the first Zone 1) is erased and the first memory element of first section Z-1 (e.g. 0) is copied from the first memory unit of the first section to the first memory unit of the second section and then is erased, thus becoming the empty unit after remapping which completes the process of the first trigger event which shifts each element (Zone 0, Zone 1, and the empty memory unit) 1 memory unit.  In this case the empty memory unit is always the last memory unit it zone 1 and is always located between the first section of memory and the second section of memory)
the memory units in the first section of memory units remains logically contiguous after the first trigger event, and the memory units in the second section of memory units remaining logically contiguous after the first trigger event: (Gonzales [0055] teaches that each zone, which would include Zone X-1 and Zone X, represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks, thus the memory units of both Zone X-1 and Zone X remain logically contiguous after the trigger event.)

cross-point memory.   Gonzalez further teaches [0039] ‘the present inventions are applicable to any type of Storage medium Susceptible to “wear”. For example, an emerging type of non-volatile memory technology is phase-change memory.’ Thus, Gonzalez does not explicitly teach cross-point memory.
Kranich, of a similar field of endeavor, further discloses cross-point memory (Kranich [0018] ‘three dimensional (3D) cross point memory devices (e.g., Phase-change memory (PCM)) are a type of non-volatile computer memory.  PCM, also sometimes referred to as phase change random access memory (PRAM or PCRAM)’ ).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Gonzalez in view of Kranich as the combination is a simple substitution of one known element (the PCM memory of Gonzalez) for another (the 3D Cross-point PCM memory of Kranich) to yield the predictable results of the increased memory density afforded by 3D cross-point construction (see additionally Intel News Release dated 10/28/2009  for further discussions of Cross Point PCM memory technologies in general.  
The remainder of claim 15 recited limitations described in claim 1 and thus are rejected based on the teachings and rationale as described in claim 1 above.
The reasons for obviousness for combining Gonzalez and Kranich for dependent claims 16-23 are the same as those presented for claim 1 above.


Regarding claim 16, the combination of Gonzalez and Kranich teaches all of the limitations of claim 15.  Gonzalez further teaches comprising a secondary memory coupled to the processor and the cross-point memory (Examiner interprets secondary memory to include removable storage devices thus the CompactFlash card of Gonzalez [0045] may initially be the first data section, and additional memories such substituting cross-point memory for the PCM PC cards disclosed in [0045] for the second data section/zone.) 


Regarding claim 17, the combination of Gonzalez and Kranich teaches all of the limitations of claim 15.  Gonzalez further teaches comprising a temporary memory coupled to the processor and the memory, wherein the temporary memory comprises at least one of a location of the first MU of the first plurality of MUs, a location of the last MU of the first plurality of MUs, a location of the first MU of the second plurality of MUs, and a location of the last MU of the second plurality of MUs (Gonzalez [0045] where the removable storage (an example of a temporary memory) may be the first data section which includes a location of the first memory unit of the first plurality of memory units (first data section).


Regarding claim 18, the combination of Gonzalez and Kranich teaches all of the limitations of claim 15.  Gonzalez further teaches wherein the location of the first MU of the first plurality of MUs is updated after the data stored in the first MU of the first plurality of MUs is relocated to a memory unit adjacent to the last MU of the first plurality of MUs (Gonzalez Fig. 6, 9, and 10 and paragraphs [0101] and [0102] that discloses moving the first memory unit of the first section to the first memory unit of the second section of memory 
and wherein the location of the first MU of the second plurality of MUs is updated after the data stored in the first MU of the second plurality of MUs is relocated to a memory unit adjacent to the last MU of the second plurality of MUs (Gonzalez Fig. 6, 9, and 10 and paragraphs [0101] and [0102] that discloses moving the first memory unit of the second section to the original Empty unit, which is adjacent to the last memory of the second plurality of memory units after the completion of one rotation of the two first memory units of the first and second data sections as viewed after the remapping and erasure described in Gonzalez [0101] and [0102], and further describes that the mappings of LBAs to physical blocks in the zones are updated following the copies. See also Gonzalez Fig. 8 elements 820 and 828 that teaches the mapping updates may immediately follow the copy of data and the erase of the source of the copy.)

Regarding claim 19, the combination of Gonzalez and Kranich teaches all of the limitations of claim 15.  Gonzalez further teaches wherein the memory comprises at least one empty buffer memory unit (Gonzalez [0122] ‘a pool of erased blocks may be maintained Separately from Zones within a memory device. Such erased blocks may be allocated on an as-needed’), 


Regarding claim 21, the combination of Gonzalez and Kranich teaches all of the limitations of claim 1 above.  Gonzalez further teaches wherein the first access frequency is a first range of access frequencies (For purposes of examination a first range of access frequencies may be a single access frequency where the high and low range of frequency is the single access frequency.  Gonzalez [0056] teaches each zone has a unique access frequency (one zone has more access than another), thus is an example of a high and low range of frequency.), and wherein the second access frequency is a second range of access frequencies (Gonzalez [0016] and [0055]-[0056] teaches a second zone containing second contents, where the wear rate of each zone is different (one zone has more wear than another) and an indication of the access frequency to that zone (i.e. a second section contains second type data having a second access frequency different from the first access frequency).)


Regarding claim 22, the combination of Gonzalez and Kranich teaches all of the limitations of claim 8 above.  Gonzalez further teaches wherein the first access frequency is a  first range of access frequencies (Gonzalez [0056]), and wherein the second access frequency is a second range of access frequencies (Gonzalez [0056].)  
The newly claimed matter of claim 23 (beyond base claim 8) is rejected with the same rationale as claim 21 above.  See claim 21 above for further details of the objection.).


Regarding claim 23, the combination of Gonzalez and Kranich teaches all of the limitations of claim 15 above.  Gonzalez further teaches wherein the first access frequency is a  first range of access frequencies (Gonzalez [0056]), and wherein the second access frequency is a second threshold access frequency or a second range of access frequencies (Gonzalez [0056].)  
The newly claimed matter of claim 23 (beyond base claim 15) is rejected with the same rationale as claim 21 above.  See claim 21 above for further details of the objection.).


                                                                                                                                                                                                 
Response to Arguments

Examiner thanks Applicant for their remarks and claim amendments filed February 16, 2021. 


Claim Rejections - 35 USC § 112(a)
Examiner notes that the 112(a) claim rejections have been resolved by the claim amendments filed 02/16/2021.


Claim Rejections - 35 USC § 103

	Applicant argues on page 15 of their remarks Gonzales does not disclose an empty memory unit positioned between the first section of memory units and the second section of memory units to create logical contiguity of data stored in the first section of memory units, the second section of memory units, and the empty memory unit, such that the empty memory unit remains positioned between the first section of memory units and the second section of memory units after different trigger events.   In addition, the different zones of data that are wear-leveled using the erase physical block of memory in Gonzalez does not remain logically contiguous after different trigger events.
	Examiner respectfully disagrees.  As noted in the office action above the first section of memory units may be the data units of a first zone, and the second section of memory units data units of a second zone, and the empty memory unit may be an empty unit within one of the two zones, such as the second zone.  See at least Gonzales Figs 9-10, and [0101] and [0102].  There may be a total of two zones.  See Gonzales [Abstract].  Each zone may consist of a consecutive sequence (range) of logical addresses.  See Gonzales [0055].  The zones are physically rotated within a zone Gonzales , and the zones and empty memory unit may shift 1 memory unit with each trigger event, where the empty memory unit may remain between the two sections after each rotation. Gonzales Figs 9-10, [Abstract], and [0101]- [0102].
Examiner provides a detailed example of Figure 9 implemented with two zones, each zone containing 4 data units, and the second zone containing 1 empty unit.  The first column shows the starting data, for element the first 4 data elements a, b, c, and d belong to Zone 0, the next four data elements belong to Zone 1, and the last element of Zone 1 is an empty block.  The second column shows the data & empty block following step 908 pf Gonzales.  The third column shows the data & empty block following step 912, etc..  Notice in the beginning the empty data unit is after the data of zone 1, and before the data of zone 0 (thus between the two data sections).  Again, following step 928, the empty data unit is after the data of zone 1, and before the data of zone 0 (thus remains between the two data section).

after step
after step
after step
after step
Initially
908
912
916
928
Zone 0 - a
Zone 0 - a
Zone 0 - a
Zone 0 – empty
Zone 1 - empty
Zone 0 - b
Zone 0 - b
Zone 0 - b
Zone 0 – b
Zone 0 - b
Zone 0 - c
Zone 0 - c
Zone 0 - c
Zone 0 – c
Zone 0 - c
Zone 0 - d
Zone 0 - d
Zone 0 - d
Zone 0 – d
Zone 0 - d
Zone 1 - f
Zone 1 - f
Zone 1 -empty
Zone 1 – a
Zone 0 - a
Zone 1 - g
Zone 1 - g
Zone 1 - g
Zone 1 – g
Zone 1 - g
Zone 1 - h
Zone 1 - h
Zone 1 - h
Zone 1 – h
Zone 1 - h
Zone 1 - i
Zone 1 - i
Zone 1 - i
Zone 1 – i
Zone 1 - i
Zone 1 - empty
Zone 1 - f
Zone 1 - f
Zone 1 – f
Zone 1 - f



after step
after step
after step
after step
Initially
908
912
916
928
Zone 1 - empty
Zone 1 - g
Zone 1 - g
Zone 1 – g
Zone 1 - g
Zone 0 - b
Zone 0 - b
Zone 0 - b
Zone 0 – empty
Zone 1 - empty
Zone 0 - c
Zone 0 - c
Zone 0 - c
Zone 0 – c
Zone 0 - c
Zone 0 - d
Zone 0 - d
Zone 0 - d
Zone 0 – d
Zone 0 - d
Zone 0 - a
Zone 0 - a
Zone 0 - a
Zone 0 – a
Zone 0 - a
Zone 1 - g
Zone 1 - g
Zone 1 -empty
Zone 0 – b
Zone 0 - b
Zone 1 - h
Zone 1 - h
Zone 1 - h
Zone 1 – h
Zone 1 - h
Zone 1 - i
Zone 1 - i
Zone 1 - i
Zone 1 – i
Zone 1 - i
Zone 1 - f
Zone 1 - f
Zone 1 - f
Zone 1 – f
Zone 1 - f


Gonzales [0055] teaches that each zone represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks.    Thus the memory unit Zone 0 – a may represent logical address 1, Zone 0 - b may represent logical address 2, Zone 0 –c may represent logical address 3, and the memory unit Zone 0 –d may represent logical address 4.    Memory unit Zone 1 - f may represent logical address 12, Memory unit zone 1 – g may represent logical address 13, etc.  When the data is shifted within the zone, it is physically shifted to different physical addresses.  However, it continues to represent the same logical addresses 0-4 in zone 0 and that does not change with the wear leveling.   Thus Zone 0 represents consecutive logical addresses before and after the wear leveling cycles.

Applicant further argues on page 17 ‘Gonzalez’s “any available block” is not described as being positioned in between two different sections of memory units.   Instead, Gonzalez 
Examiner respectfully disagrees.   Applicant appears to be equating the first zone to the first memory section and the second zone to the second memory section.  However, that is one interpretation of Gonzalez but not the only interpretation of Gonzalez.  As noted in the office action of 11/16/2020 and the office action rejection above, examiner interprets the first memory section to be the data units within the first zone and the second memory section to be the data units within the second zone.   As applicant noted, the empty unit may be “any available block” within zone “X”, which may be the last memory unit block within zone X.   Thus the empty memory unit it is after the data units of Zone X and before the data units of Zone X-1 when the memory units are interpreted as consistent with the instant application where the last memory unit of the second section of memory units is adjacent to and between the first memory unit of the first section of memory units.   This is consistent with the instant application description of memory sections and memory units in [0008] ‘wherein an empty memory unit is located between the last memory unit of the second section of memory units and the first memory unit of the first section of memory’. 


    PNG
    media_image1.png
    791
    592
    media_image1.png
    Greyscale


	Applicant further argues on page 17, ‘Gonzalez discloses wear-leveling between zones by moving content from one zone to another zone.  See id.  However, there is nothing in 
Examiner respectfully disagrees.   Gonzales [0055] teaches that each zone represents a logically contiguous memory units when it teaches each zone represents a specified range of logical blocks.    Thus the memory unit Zone 0 – a may represent logical address 1, Zone 0 - b may represent logical address 2, Zone 0 –c may represent logical address 3, and the memory unit Zone 0 –d may represent logical address 4.    Memory unit Zone 1 - f may represent logical address 12, Memory unit zone 1 – g may represent logical address 13, etc.  When the data is shifted within the zone, it is physically shifted to different physical addresses.  However, it continues to represent the same logical addresses 0-4 in zone 0 and that does not change with the wear leveling.   Thus Zone 0 represents consecutive logical addresses before and after the wear leveling cycles.

Applicant further argues on page 18 ‘Office action then proceeds to allege that the steps recited by the independent claims produce non-contiguous sections of memory.  Applicant respectfully disagrees and points to FIGS. 10B, 11B, and 12B.
Examiner respectfully disagrees.   Examiner notes that the outcome of the wear--leveling claimed limitation may be different depending on if the empty memory unit is at the end of the first set of data units or at the end of the second data units.    Simply pointing to examples such as FIGS. 10b, 11B, and 12B where the empty data unit is after the second memory second does not negate the fact that if the empty data unit is after the first data units 

Applicant further argues on page 20 that Kranich fails to cure the cited deficiencies of Gonzalez.
Examiner respectfully disagrees.  For the reasons stated above, Gonzalez teaches an empty memory unit positioned between the first section of memory units and the second section of memory units after the different trigger events, such that the memory units in different sections remain logically contiguous after different trigger events.

Thus, examiner disagrees with applicant’s conclusion that Gonzalez and Kranich fails to disclose all of the limitations  set forth in claims 1, 8, and 15, and consequently does not render obvious claims 1-5, 7-19, and 21-23.


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138